In a negligence action to recover damages for personal injuries; plaintiff appeals from a judgment of the Supreme Court, Richmond County, entered December 19, 1969 in her favor against defendants for $5,000, upon jury verdicts of $5,000 against defendants Terry Bus Line, Inc., and Charles Bailey and $5,000 against defendant George Nicholson. Judgment reversed, on the law and in the interests of justice, and new trial granted, limited solely to the issue of damages, with costs to abide the event. The interests of justice require that a new trial specifically limited to the issue of damages be held in this ease. In view of the manner in which the court charged the jury, it is impossible to determine with any certainty what their intention was with respect to the awarding of damages. In our view, under the circumstances of this case a new trial solely concerned with the issue of damages is the best method for resolving the ambiguity. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.